        Case 1:11-cv-00564-MBH Document 139 Filed 07/20/20 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * * *               *
  MICHAEL ETCHEGOINBERRY, et al.,             *
                                              *
                        Plaintiffs,           *
                v.                            *          No. 11-564L
                                              *          Filed: July 20, 2020
  UNITED STATES,                              *
                                              *
                       Defendant.             *
                                              *
  * * * * * * * * * * * * * * *               *

                                        ORDER

       The court recently held a status conference with the parties in the above-captioned
case. As discussed at the status conference, the plaintiffs shall review their complaint and
inform the court by Friday, July 24, 2020 whether the plaintiffs intend to file an amended
complaint. If plaintiffs intend to amend their complaint, the plaintiffs and defendant shall
confer and submit a proposed schedule for proceeding or request a status conference by
Friday, July 31, 2020.

        Also, as discussed at the status conference, if the plaintiffs do not amend their
complaint, on or before Monday, August 10, 2020, the parties shall submit a joint
submission that lists citations to ancillary cases to the above-captioned case, as well as
a summary of events which form the history of this case. One party my file the joint
submission with the consent of the other party reflected in the submission. On or before
Monday, August 17, 2020, the defendant shall file its answer, and by Friday, August
21, 2020 the defendant shall file its motion to dismiss pursuant to Rule 12(c) of the Rules
of the United States Court of Federal Claims. On or before Friday, October 2, 2020 the
plaintiffs shall file their response, and on or before Friday, October 16, 2020, the
defendant shall file its reply to the motion. In addition, the court LIFTS the stay in the
above-captioned case, and discovery shall be suspended until a decision is issued by the
court on defendant’s motion.

       IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
